Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2021 has been entered.
 
Applicant's arguments filed 22 December 2021 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 8, 10, 11, 13, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (USPN 2014/0085344).

With regard to claim 1,
Jung et al. disclose a surface light source (10B), comprising: a substrate (210); a plurality of light emitting diode dies (220), each light emitting diode die being an upackaged die (see paragraph 66) arranged in an array along a row direction and a column direction on the substrate; a driving circuit (TPL) on the substrate and electrically connected to the plurality of light emitting diode dies, an encapsulation layer (230) on a side of the plurality of light emitting diode dies away from the substrate, wherein the encapsulation layer is a continuous film layer covering the plurality of light emitting diode dies (see figures). While Jung et al. do not explicitly disclose the pitch of the LED array or encapsulation thickness, a distance between adjacent ones of the plurality of light emitting diode dies being in a range of 30 µm to 500 µm was well within the ability of one of ordinary skill in the art at the time of the invention and Jung et al. do disclose minimizing the thickness of the encapsulation layer (paragraph 92) and therefore would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the claimed thicknesses in order to provide a thin device while maintaining the protection afforded by the encapsulation layer and to try to incorporate the claimed pitch into the source of Jung et al. in order to suit light distribution preference.

With regard to claim 2,
Jung et al. disclose the surface light source according to claim 1, wherein the encapsulation layer is in direct contact with the plurality of light emitting diode dies (see figures). 

With regard to claim 3,
Jung et al. disclose the surface light source according to claim 1, wherein the plurality of light emitting diode dies comprise a plurality of red light dies, a plurality of green light dies and a plurality of blue light dies, and the plurality of red light dies, the plurality of green light dies and the plurality of blue light dies are uniformly distributed to emit white light (see paragraph 67). 

With regard to claim 8,
Jung et al. disclose the surface light source according to claim 1, wherein the substrate is a glass substrate (see paragraph 65). 

With regard to claim 10,
Jung et al. disclose the surface light source according to claim 1. While Jung et al. do not specify the size of the LED dies, the claimed range of values was well within the size traditionally used by those of ordinary skill in the art at the time of the invention and would have been obvious to the same to incorporate into the source of Jung et al. in order to provide a thin device as directed by Jung et al. 

With regard to claim 11,


With regard to claim 13,
Jung et al. disclose a liquid crystal display device, comprising: the surface light source according to claim 1 (10B); and a display panel (100) on a light exiting side of the surface light source, wherein the display panel comprises an array substrate and an opposing substrate which are oppositely arranged, and the surface light source is on a side of the array substrate away from the opposing substrate (See figure 2). 

With regard to claim 14,


With regard to claim 16,
Jung et al. disclose the surface light source according to claim 1, wherein the driving circuit is configured to control at least two of the plurality of light emitting diode dies to emit light independently of each other (see paragraph 125). 

s 9, 15, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (USPN 2014/0085344), in view of Yamashita et al. (USPN 2018/0341152).
With regard to claims 9, 15,
Jung et al. disclose the surface light source according to claim 1 and method according to claim 14. While Jung et al. do not explicitly disclose the mechanism of connecting the dies and driving circuit, Yamashita et al. do disclose wherein each of the plurality of light emitting diode dies comprises pins (23), and the driving circuit comprises pads (12), the surface light source further comprises: a buffer layer (13/24) between the substrate and the plurality of light emitting diode dies, wherein the buffer layer comprises a plurality of openings configured to expose the pads (See figures), and each of the pins of each of the plurality of light emitting diode dies are configured to be inserted into one of the plurality of openings so as to be electrically connected with the pads (See figures) via an adhesive unit (24). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate this concept of Yamashita et al. into the source and method of Jung et al. in order to connect the dies and driving circuit of Jung et al. 

With regard to claims 17, 18,
Yamashita et al. disclose the surface light source and method of claims 9, 15. While Yamashita et al. do not specifically disclose the claimed material, propyl acetate or siloxane were well known and widely used alternatives to the disclosed materials (see paragraph 35) and photoinitiators were well known to be used for patterning purposes, and therefore would have been obvious to the same to try to incorporate as the material of Yamashita et al. in order to suit material availability and facilitate patterning. The obviousness of the incorporation of the .

Claims 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (USPN 2014/0085344), in view of Ing et al. (USPN 2011/0068709).

With regard to claims 12, 19,
Jung et al. disclose the surface light source according to claim 1. While Jung et al. do not disclose the claimed configuration, Ing et al. do disclose an analogous source wherein the plurality of light emitting diode dies comprise a plurality of die groups (corresponding to 11) arranged in the row direction and the column direction, the surface light source further comprises a plurality of IC controllers (19) connected with the driving circuit, each IC controller is electrically connected to one die group, and the IC controller electrically connected to each die group is configured to control each light emitting diode die in the each die group to emit light independently (see paragraphs 30,41) wherein the encapsulation layer covers the driving circuit but not the integrated circuit controllers (see paragraph 35). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate this concept of Ing et al. into the source of Jung et al. in order to increase the versatility of the device.
. 
Response to Arguments
	While the applicant argues that Jung et al. disclose the sources to be light emitting diode chips which constitute packaged (i.e., encapsulated) dies and are therefore do not disclose dies as claimed, the examiner asserts that Jung et al. utilizes the term “chip” as the applicant uses the term “die” as indicated in paragraph 43 where Jung et al. specifically distinguish between chips (i.e., dies) and packaged elements as they are presented in the alternative.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434. The examiner can normally be reached M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879